Citation Nr: 1637169	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-41 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for atrial fibrillation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty with the U.S. Navy from January 1977 to January 1980, and with the U.S. Air Force from August 1981 to February 1982. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's December 2014 substantive appeal form did not indicate whether the Veteran desired to have a hearing on this matter.  A July 2015 letter to the Veteran, sent to him at his last known mailing address, asked him to clarify his intentions with respect to a hearing, and advised him that a failure to respond within 30 days would be construed as an indication that the Veteran did not want a hearing.  The Veteran did not respond within 30 days; thus, the Board finds that there is no prejudice to the Veteran in proceeding with appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for atrial fibrillation in December 2011, asserting that such is the result of an in-service episode of pneumonia.  Review of the Veteran's service treatment records indicates that he had pneumonia in April 1977.  Although he recovered and was discharged to duty, a December 1979 chest X-ray, conducted in conjunction with the Veteran's separation examination, reflects "mild bilateral apical pleural capping."  These findings were also noted on the Veteran's  January 1980 separation examination.  

On October 2, 1980, the Veteran underwent an entrance examination prior to receiving a commission in the U.S. Air Force.  That examination notes that the Veteran's chest X-ray was normal, and did not indicate that the Veteran had any cardiac abnormalities.  However, a contemporaneous electrocardiogram ( ECG) showed "NS ST T-waves," an abnormal finding.  It is unclear why such findings were not noted on the October 1982 entrance examination.  

There were no further indications of cardiac abnormalities in the service treatment records from the Veteran's second period of active service.  His January 1982 discharge examination was silent for any reports of chronic cardiac disease, and a chest X-ray was normal.  Moreover, there is no indication of cardiac disease in the post-service evidence of record until September 2011, when such was noted incidentally by VA medical personnel during the course of the Veteran's inpatient admission for orchitis.  An echocardiogram confirmed the diagnosis of atrial fibrillation.  The Veteran was discharged in September 2011 with medication to treat the disease.      

In November 2011, the Veteran relocated to the Orlando, Florida area..  A December 2011 EKG showed no evidence of atrial fibrillation; an accompanying note indicates that the prior episode of atrial fibrillation "may be paroxysmal."  A December 28, 2011 VA cardiology consult concluded that the Veteran's atrial fibrillation resulted from the infectious process that resulted in his orchitis.  The cardiologist noted that "[i]nfection is not an uncommon trigger for the development of atrial fibrillation."  He concluded that the Veteran is "normal sinus rhythm as per his ECG."  

VA treatment records indicate that a May 2012 ECG showed normal sinus rhythm.  However, the Veteran continued to take medication to treat atrial fibrillation.  

A determination that service connection is warranted requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  

The record is unclear as to whether the Veteran had atrial fibrillation at the time he filed his claim for compensation in December 2011.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Here, there is probative evidence of a diagnosis of atrial fibrillation in September 2011, approximately three months prior to the filing of the Veteran's claim.  Moreover, although ECGs and EKGs conducted in 2012 do not show the presence of atrial fibrillation, as of September 2012, the Veteran was still taking medication to treat the disease.  As the Veteran was treated for atrial fibrillation approximately three months prior to the filing of his claim, and continues to take medication to treat the disease, the Board finds that the first element for service connection, a demonstration of a current disability, is satisfied.  Romanowsky, supra.

A December 2011 VA cardiology consultation concluded that the Veteran's atrial fibrillation was acute and transitory, and that it resulted from the September 2011 infectious process that resulted in his hospitalization.  However, the cardiologist did not review the October 1980 ECG which showed an abnormal cardiac rhythm, nor did he consider the Veteran's assertion that his atrial fibrillation may have had its onset after an episode of pneumonia in service.  In light of the evidence of a current disability, as well as evidence of an abnormal cardiac rhythm during service, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's atrial fibrillation.  

The most recent VA treatment records are dated September 2012; however, the Board notes that the Veteran was still being treated for atrial fibrillation at that time, and that he was still residing in the VA domiciliary.  Thus, it is likely that there are subsequent VA treatment records that are relevant to the appeal.  Such must be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records since September 2012. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his atrial fibrillation.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  After reviewing the record and evaluating the Veteran, the examiner should address the following inquiries:

(A)  Is there clear and unmistakable evidence that the Veteran had atrial fibrillation which existed prior to his entrance into active duty in January 1981?  In answering this inquiry, the examiner must address the October 1980 finding of "NS ST T-waves" during a pre-service echocardiogram.  

(B) If the examiner determines that atrial fibrillation clearly and unmistakably pre-existed the Veteran's entrance into his second period of active service in October 1981, is there clear and unmistakable evidence that the Veteran's atrial fibrillation underwent an increase in the underlying pathology during that period of service?  If so, the examiner must state whether such an increase was clearly and unmistakably due to the natural progress of the disease.  

(C)  If the examiner determines that there is not clear and unmistakable evidence that the Veteran's atrial fibrillation pre-existed his entrance into service in October 1981, is it at least as likely as not (probability of 50 percent or greater) that the Veteran's atrial fibrillation first manifested either of his periods of active service or is otherwise related to an incident of service, to include the April 1977 episode of pneumonia documented in the Veteran's service treatment records?  
	
3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.




Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  

The purpose of this Remand is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




